Citation Nr: 1040793	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  07-23 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for a right knee disorder for the period prior to 
December 3, 2008.

3.  Entitlement to an evaluation in excess of 30 percent 
disabling for a right knee disorder from January 4, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to August 
1966.

These matters are before the Board of Veterans' Appeals 
("Board") on appeal from rating decisions issued by the 
Department of Veterans Affairs ("VA") Regional Office ("RO") 
in Columbia, South Carolina.  In an August 2003 rating decision, 
the RO granted service connection for bilateral hearing loss, and 
assigned an initial noncompensable disability rating, effective 
April 9, 2003.  Thereafter, in a September 2006 rating decision, 
the RO continued the Veteran's 10 percent disability rating for a 
right knee disorder. 

During the pendency of this appeal, the RO issued a subsequent 
rating decision, in which it assigned a temporary 100 percent 
disability evaluation for the Veteran's right knee disability 
pursuant to total joint replacement surgery.  Effective 
January 4, 2010, a 30 percent rating was assigned.  The Board 
notes that, although this information was provided to the Veteran 
via a letter dated February 2009, the actual rating decision is 
not of record.  As the award did not result in a complete grant 
of benefits, the issue remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  Moreover, the Board must consider 
whether there are distinct time periods during the entire appeal 
period where the Veteran's symptoms from his right knee 
disability warrant different ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).

In June 2007, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
proceeding has been associated with the claims folder.

In November 2008, the Board remanded the Veteran's claims for 
further development, specifically to obtain examinations and 
opinions regarding the severity of his bilateral hearing loss and 
right knee disabilities.  This was accomplished, and in April 
2010, the VA Appeals Management Center issued a Supplemental 
Statement of the Case, in which it continued to deny the 
Veteran's claims.  The AMC also granted the Veteran's claims for 
service connection for lumbar degenerative disc disease and left 
knee degenerative joint disease.  The claims folder has been 
returned to the Board for further adjudication.

The issue of entitlement to service connection for deep 
vein thrombosis, to include as secondary to service-
connected right knee disability, has been raised by the 
record in a January 2010 statement from the Veteran.  
Although the Veteran was afforded a VA examination, the 
issue has not been adjudicated by the Agency of Original 
Jurisdiction ("AOJ").  Therefore, the Board does not have 
jurisdiction over it and it is referred to the AOJ for 
appropriate action.  In addition, the AOJ is asked to 
please associate the appropriate rating decision and any 
additional documents associated with the assignment of a 
temporary 100 percent convalescent rating for the 
Veteran's right knee disability.


FINDINGS OF FACT

1.  The Veteran's hearing acuity is no worse than a Level II in 
the left ear and a Level IV in the right ear.

2.  For the period prior to December 3, 2008, the Veteran's right 
knee disability was manifested by pain, crepitation and grinding, 
with flexion limited to no less than 100 degrees, and extension 
to -5 degrees, without instability, stiffness, weakness, locking, 
effusion, flare-ups or episodes of dislocation or subluxation; 
there was no additional loss of use on repetitive motion or 
limitation of joint function due to pain, fatigue or lack of 
endurance. 

3.  For the period January 4, 2010 forward, the Veteran's right 
knee disability has been manifested by pain, flexion limited to 
no less than 100 degrees, full motor strength, no instability to 
varus, valgus, anterior or posterior stressing, and no additional 
loss of use on repetitive motion or limitation of joint function 
due to pain, fatigue or lack of endurance. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing 
loss are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.321(b)(1), 4.85, 4.86 (2010).

2.  For the period prior to December 3, 2008, the criteria for a 
disability evaluation in excess of 10 percent disabling for a 
right knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. 
§§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5055, 5257, 5260, 5261 (2010).

3.  For the period January 4, 2010 forward, the criteria for a 
disability rating in excess of 30 percent disabling for a right 
knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. 
§§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5055, 5257, 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).
a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) ("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims ("Court") held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Element (4), the 
requirement of requesting that the claimant provide any evidence 
in his possession that pertains to the claim, was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in 
Dingess/Hartman, the Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection is 
awarded.

In this case, service connection for the Veteran's disabilities 
has already been established, and the current appeal arose, in 
part, from a disagreement with the initial and currently-assigned 
ratings for his disabilities.  The Board notes that where service 
connection has been granted and the initial rating has been 
assigned, the service connection claim has been more than 
substantiated - it has been proven.  See Dingess/Hartman v. 
Nicholson, supra.  As such, 38 U.S.C.A. § 5103(a) notice is no 
longer required, since the purpose that the notice was intended 
to serve has been fulfilled.  Furthermore, once a claim for 
service connection has been substantiated, the filing of a notice 
of disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any 
defect as to notice is nonprejudicial.  See Dingess, 19 Vet. App. 
at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see 
also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 2008) 
(where a claim has been substantiated after the enactment of the 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to any 
downstream elements).

Nevertheless, the Board notes that letters dated June 2006 and 
January 2009 informed the Veteran of what VA would do to assist 
him in obtaining evidence, including the specific types of 
evidence, both lay and medical, that could be submitted in 
support of his bilateral hearing loss initial rating claim, and 
the evidence that could be submitted to show that his service-
connected right knee disability had increased in severity.  These 
letters also provided him with information concerning how VA 
assigns the effective date and disability rating elements of a 
claim.  See Dingess/Hartman, supra.

      b.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  
The claims file contains the Veteran's service and post-service 
treatment records and VA examination reports dated May 2003, 
January 2006, July 2006 and October 2009.  Additionally, the 
claims file contains the Veteran's statements in support of his 
claims.  The Veteran has not referenced any outstanding, 
available records that he wanted VA to obtain or that he felt 
were relevant to the claims that have not already been obtained 
and associated with the record.

The Board concludes that the VA examinations are thorough and 
complete, in that they provide the information necessary to 
evaluate the Veteran's disabilities under the applicable rating 
criteria.  Moreover, the examiners noted that they reviewed the 
Veteran's pertinent treatment information, ascertained from the 
Veteran his history of symptomatology and treatment, and provided 
clinical findings detailing the results of the physical 
examinations as well as any diagnostic test results.  The May 
2003 and October 2009 examinations for hearing loss noted the 
functional effects the Veteran's hearing loss had on his 
occupational and other activities, in accordance with Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007).

In short, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal, and for the reasons 
expressed above, finds that the development of the claims has 
been consistent with the provisions of the VCAA.  The appellant 
has been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to the VCAA 
notice.  The purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
appealed claims.  Accordingly, the Board will proceed to a 
decision on the merits.

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  In Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United 
States Court of Appeals for the Federal Circuit ("Federal 
Circuit") held that "[l]ay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3), lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence that 
will suffice to demonstrate entitlement to service connection, 
and the determination of whether lay evidence may be competent to 
satisfy any necessary evidentiary hurdles, depends on the type of 
disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 
(2007).

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, and by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries, and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2010).  Separate Diagnostic Codes ("DC") 
identify the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor of 
the Veteran.  
38 C.F.R. § 4.3 (2010).

The Veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2010).  Where service 
connection has already been established, and increase in the 
disability rating is at issue, it is the present level of the 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, when the factual findings show 
distinct time periods during which a claimant exhibits symptoms 
of the disability at issue, and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  Hart 
v. Mansfield, 21 Vet. App. 505 (2009).

The evaluation of the same disability under various diagnoses, 
known as "pyramiding," is generally to be avoided.  38 C.F.R. § 
4.14 (2010).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability. 
 See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

A.  Entitlement to a compensable rating for bilateral hearing 
loss.

As noted above, the Veteran was assigned a noncompensable initial 
rating for bilateral hearing loss, effective April 9, 2003.  He 
now seeks a higher evaluation.

Ratings for hearing loss are determined by a mechanical 
application of the rating schedule to the numeric designations 
assigned based on audiometric test results.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity, as measured by the results of 
controlled speech discrimination tests (Maryland CNC), together 
with the average hearing threshold level, as measured by pure 
tone audiometry tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz.  To evaluate the degree of disability of service-
connected hearing loss, the rating schedule establishes eleven 
auditory acuity levels ranging from numeric level I for 
essentially normal acuity, through numeric level XI for profound 
deafness.  See 38 C.F.R. § 4.85 (2010).

The current rating criteria include an alternate method of rating 
exceptional patterns of hearing as defined in 38 C.F.R. § 4.86 
(puretone threshold of 55 decibels or more at 1000, 2000, 3000, 
and 4000 Hertz; puretone threshold of 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz).  However, the test 
results discussed below do not meet the numerical criteria for 
such a rating.  Thus, the Veteran's bilateral hearing loss is to 
be rated by the usual method.

In May 2003, the Veteran was afforded an examination pursuant to 
his original claim of entitlement for bilateral hearing loss.  
The examination reflected puretone thresholds as follows:



HERTZ





1000
2000
3000
4000
RIGHT

40
45
50
65
LEFT

30
45
50
65

Speech recognition ability was 94 percent for the right ear and 
92 percent for the left ear.  The puretone average was 50 
decibels for the right ear and 47 decibels for the left ear.  The 
examination findings resulted in the assignment of a hearing 
acuity of Level I in the right ear and Level I in the left ear, 
resulting in a noncompensable rating for bilateral hearing loss 
under 38 C.F.R. § 4.85, Tables VI and VII.

During the Veteran's October 2009 audiology evaluation, puretone 
thresholds were as follows:  



HERTZ





1000
2000
3000
4000
RIGHT

45
60
65
65
LEFT

40
60
60
60

His speech recognition ability was 80 percent for the right ear 
and 84 percent for the left ear.  The puretone average was 58.75 
percent for the right ear and 55 percent for the left ear.  
Although the examination revealed that the Veteran had sustained 
a worsening of his bilateral hearing acuity since the May 2003 
examination, the examination findings resulted in the assignment 
of a hearing acuity of Level II in the right ear and Level IV in 
the left ear, which again results in a noncompensable rating for 
bilateral hearing loss under 38 C.F.R. § 4.85.  

Accordingly, based on a review of the evidence of record, the 
Board finds that an initial compensable rating for the Veteran's 
bilateral hearing loss is not warranted.  

The Board has also considered the potential application of 38 
C.F.R. § 3.321(b)(1) for exceptional cases where the regular 
scheduler evaluations are found to be inadequate.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  However, there is no 
evidence in this case that the Veteran's bilateral hearing loss 
has resulted in frequent periods of hospitalization or marked 
interference with employment, or that it otherwise rendered 
impractical the application of the regular schedular standards 
utilized to evaluate the severity of the disability.  In Martinak 
v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA 
had revised its hearing examination worksheets to include the 
effect of the Veteran's hearing impairment disability on 
occupational functioning and daily activities.  See Revised 
Disability Examination Worksheets, Fast Letter 07-10 (Dep't of 
Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 
4.10.  The Court also noted, however, that even if an 
audiologist's description of the functional effects of the 
veteran's hearing disability was somehow defective, the veteran 
bears the burden of demonstrating any prejudice caused by a 
deficiency in the examination.  The examiners who conducted the 
VA examinations during the appeal period complied with Martinak.  
They did not report any exceptional impact of the Veteran's 
hearing loss on his occupational functioning and daily 
activities.  The report of the January 2006 audiology examination 
noted that the Veteran complained of hearing loss and decreased 
effective communication with family and friends.  The October 
2009 examination report indicates that the Veteran complained of 
difficulty hearing, bilaterally.  The examiner noted that the 
Veteran was not employed.  It was noted that difficulty hearing 
would impact occupational activities.  The Veteran reported 
difficulty communicating when not facing a speaker, hearing the 
doorbell ring, viewing the television, and in the theater.  Given 
the lack of evidence showing unusual disability not contemplated 
by the rating schedule, the Board concludes that an 
extraschedular rating is not warranted.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Therefore, as the most recent VA audiological examination results 
indicate a hearing acuity of Level IV in the right ear and Level 
II in the left ear, a compensable evaluation cannot be assigned 
for this disability.  The "benefit-of-the-doubt" rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application, as 
there is not an approximate balance of evidence.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).
	
B.  Entitlement to an evaluation in excess of 10 percent 
disabling for residuals of right knee meniscectomy for the period 
prior to December 3, 2008.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
38 C.F.R. § 4.40 (2010).  It is essential that the examination on 
which ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervations, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important as limitation 
of motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  Id. 

With regard to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations: less 
movement than normal; more movement than normal; weakened 
movement; excess fatigability; incoordination; impaired ability 
to execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2010).  Painful, unstable, or malaligned joints, 
due to healed injury are entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

The Court has held that the Board must determine whether there is 
evidence of weakened movement, excess fatigability, 
incoordination, or functional loss due to pain on use or flare-
ups when the joint in question is used repeatedly over a period 
of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995).

Degenerative arthritis, established by x-ray findings, will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  38 
C.F.R. § 4.71a, DC 5003.  When, however, the limitation of motion 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent may be applied to each such major joint or 
group of minor joints affected by limitation of motion.  The 
limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, x-ray 
evidence of arthritis involving two or more major joints or two 
or more minor joint groups, will warrant a rating of 10 percent; 
in the absence of limitation of motion, x-ray evidence of 
arthritis involving two or more major joint groups with 
occasional incapacitating exacerbations will warrant a 20 percent 
rating.  The above ratings are to be combined, not added, under 
DC 5003. 
VA General Counsel has determined that a claimant who has 
service-connected instability of the knee and limitation of 
motion may be rated separately under DCs 5010 and 5003, which 
provide the criteria for arthritis due to trauma and degenerative 
arthritis, respectively.  See VAOPGCPREC 9-98 (August 14, 1998).  
Separate ratings may also be assigned for limitation of flexion 
and limitation of extension of the same knee.  Specifically, 
where a Veteran has both a compensable limitation of flexion and 
a compensable limitation of extension of the same leg, the 
limitations must be rated separately to adequately compensate for 
functional loss associated with the disability.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

Limitation of motion of the knee is evaluated under 38 C.F.R. 
§ 4.71, DCs 5260 and 5261.  Under DC 5260, a 10 percent rating is 
warranted for flexion limited to 45 degrees, a 20 percent rating 
is warranted for flexion limited to 30 degrees, and a 30 percent 
rating is warranted for flexion limited to 15 degrees.  Under DC 
5261, a 10 percent rating is warranted for extension limited to 
10 degrees, a 20 percent rating is warranted for extension 
limited to 15 degrees, a 30 percent rating is warranted for 
extension limited to 20 degrees, a 40 percent rating is warranted 
for extension limited to 30 degrees, and a 50 percent rating is 
warranted for extension limited to 45 degrees.  38 C.F.R. § 
4.71a, Plate II, indicates that normal flexion of the knee is 140 
degrees and normal extension of the knee is zero degrees.

Under DC 5257, recurrent subluxation or lateral instability of 
the knee warrants a 10 percent disability rating when slight, a 
20 percent disability rating when moderate, and a 30 percent 
disability rating when severe.

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just." 38 C.F.R. § 4.6 (2010).  

In July 2006, the Veteran was afforded a VA examination to 
ascertain the severity of his service-connected right knee 
disorder.  At that time, it was noted that he had undergone 
surgery on the knee for medial meniscus repair and cartilage 
removal.  Upon examination, there was objective evidence of pain, 
crepitation and grinding, but no instability, stiffness, 
weakness, locking, effusion, flare-ups or episodes of dislocation 
or subluxation.  Flexion was from 0 to 100 degrees, while 
extension was from -5 to 0 degrees.  There was no additional loss 
of motion on repetitive use, and no evidence of ankylosis, and 
the Veteran's condition resulted in only minimal effects on his 
daily activities of living.  The diagnoses were right knee 
meniscal tear and degenerative joint disease.  

Although the RO sent the Veteran a letter, dated June 2006, 
requesting that he submit any additional private treatment 
records, along with a form (VA Form 21-4142) allowing the Veteran 
to give his authorization and consent to allow VA to obtain such 
records on his behalf, neither the treatment records nor the form 
have been returned.  As such, there are no additional treatment 
reports of record for the period prior to December 3, 2008.

Based on a review of the complete evidence of record, the Board 
concludes that the criteria for a disability rating in excess of 
the current 10 percent for the Veteran's right knee disorder for 
the period prior to December 3, 2008 is not warranted.  

As discussed above, under DC 5260, a 10 percent rating is 
warranted for flexion of the knee limited to 45 degrees.  A 
higher rating is not warranted unless flexion is limited to 30 
degrees.  In this case, however, during the July 2006 VA 
examination, the Veteran was found to have flexion to 100 
degrees.  Similarly, under DC 5261,  extension limited to 10 
degrees warrants a 10 percent rating; a 20 percent rating is 
warranted with extension is limited to 15 degrees.  During the 
July VA examination, the Veteran was found to have greater than 
normal extension at -5 degrees.  Accordingly, the criteria for a 
higher disability rating under DC 5260 or a separate compensable 
rating under DC 5261 are not met.  See VAOPGCPREC 9-04. 

The Board has also considered whether a higher rating under 
another diagnostic code is applicable to the Veteran's right knee 
disorder for the period prior to December 3, 2008.  The remaining 
diagnostic codes relating to knee disabilities include DC 5256 
(ankylosis of the knee), DC 5257 (recurrent subluxation or 
lateral instability), DC 5258 (cartilage, similunar, dislocated, 
with frequent episodes of "locking," pain, and effusion into 
the joint), DC 5259 (cartilage, semilunar, removal of, 
symptomatic), DC 5262 (impairment of the tibia and fibula), and 
DC 5263 (for genu recurvatum).  However, as there is no objective 
evidence of record to indicate that the Veteran has been found to 
have ankylosis of the knee, impairment of the tibia and fibula, 
or acquired, traumatic genu recurvatum, these diagnostic codes 
are not applicable.  In addition, although the VA examiner found 
that the Veteran had undergone surgery to remove cartilage, there 
is was no objective evidence that he presented with any 
symptomatology of such surgery other than pain, crepitation and 
grinding, or that he had frequent episodes of locking and 
effusion.  As such, DCs 5258 and 5259 are not for application.  
Finally, there was no evidence of moderate recurrent subluxation 
or lateral instability to warrant a higher rating under DC 5257.  

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991), the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they have been raised by the Veteran.  In this case, the Board 
finds no provision upon which to assign a rating greater than 10 
percent for the Veteran's right knee disability for the period 
prior to December 3, 2008.

With regard to assigning a higher disability rating based on 
functional loss as contemplated by the Court's holding under 
DeLuca v. Brown, the Board has considered the Veteran's claim 
that he experienced giving way of the right knee following his 
medial meniscus repair surgery.  However, the Board finds the 
most probative evidence in this regard to be the findings of the 
VA examiner,  who observed that the manifestations of the 
Veteran's right knee disorder were limited to objective evidence 
of pain, crepitation and grinding.  Thus, although his right knee 
disability has had at least a mild impact on his recreational 
activities, the Board finds that the overall degree of functional 
loss demonstrated is already contemplated by the 10 percent 
rating currently assigned.

In denying the claim for a higher rating for this period, the 
Board also has considered whether the Veteran is entitled to a 
greater level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).
According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.  Id.

In this case, although the Veteran had undergone at least two 
prior surgical procedures on his right knee during the period 
prior to December 3, 2008 (to include the medial meniscectomy in 
service), there is no indication that his disability requires 
lengthy hospitalizations.  Moreover, the evidence does not 
establish that that his disability markedly interferes with his 
employment or employability beyond that contemplated by the 
Schedule for Rating Disabilities.  Accordingly, the Board 
concludes that the greater weight of credible and probative 
evidence is against finding that, for the period prior to 
December 3, 2008, the Veteran's right knee disability resulted in 
exceptional limitation beyond that contemplated by the schedule 
of ratings.  

In short, there is nothing in the record to indicate that the 
service-connected disability on appeal caused impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating during the applicable period.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  The Board therefore has determined 
that referral of this case for extra-schedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In summary, the Board concludes that the preponderance of the 
evidence of record is against the Veteran's claim for a 
disability evaluation in excess of 10 percent for his right knee 
disorder for the period prior to December 3, 2008.  As there is 
not an approximate balance of evidence, the "benefit-of-the-
doubt rule" enunciated in 38 U.S.C.A. § 5107(b) is therefore not 
applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Assignment of 
stage ratings is not for application.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).

C.  Entitlement to an evaluation in excess of 30 percent 
disabling for a right knee disorder for the period from January 
4, 2010.

The evidence of record shows that, in December 2008, the Veteran 
underwent a right total knee replacement for a diagnosis of right 
knee arthritis at the JFK Medical Center in Edison, New Jersey.  
As a result of the procedure, he was assigned a 100 percent 
rating, pursuant to DC 5055, effective December 4, 2008.  
Effective January 4, 2010, he was assigned a 30 percent rating.  

DC 5055 allows for a disability rating of 100 percent for one (1) 
year following implantation of a prosthesis.  Thereafter, the 
code provides for a minimum rating of 30 percent.  A 60 percent 
rating is warranted where there are chronic residuals consisting 
of severe painful motion or weakness in the affected extremity.  
The knee may also be rated by analogy using DCs 5256 (ankylosis 
of the knee), 5261 (limitation of extension) or 5262 (impairment 
of the tibia and fibula) if they provide for a rating greater 
than the 30 percent minimum.

In October 2009, the Veteran was afforded another VA examination 
to assess the severity of his right knee disability.  He told the 
examiner that, following the surgery, he continued to experience 
pain and buckling/giving way of the knee, but did not experience 
locking or any incapacitating episodes.  He further claimed that 
his disability interfered with his daily activities of living in 
that it limited his ability to stand, sit, navigate stairs and do 
house chores.  Upon examination, the examiner noted a large, 
superficial, well-healed, stable, non-tender scar on the right 
knee.  Range of motion revealed normal extension, but flexion 
limited to 100 degrees.  Motor strength was 5 out of 5.  There 
was no evidence of any neurological abnormalities.  Although 
there was some pain with palpation, there was no instability to 
varus, valgus, anterior or posterior stressing.  There was also 
no additional limitation of joint function due to pain, fatigue 
or lack of endurance after repetitive motion.  

Based on a review of the complete evidence of record, the Board 
concludes that the criteria for a disability rating in excess of 
the current 30 percent for the Veteran's right knee disability 
for the period January 3, 2010 forward are not met.  

As noted above, in order to warrant a higher, 60 percent rating 
under the current DC 5055, the Veteran would have to present with 
medical evidence of chronic residuals of his total knee 
replacement surgery consisting of severe painful motion or 
weakness in the affected extremity, or findings of an 
intermediate degree of residual weakness, pain or limitation of 
motion.  In this case, during the most recent VA examination, the 
examiner noted that there was evidence of "some pain" with 
palpation, but did not find objective evidence of buckling or 
giving way of the knee, or severe painful motion or weakness.  He 
also specifically found that there was no additional limitation 
of joint function due to pain, fatigue or lack of endurance after 
repetitive motion.  

Moreover, although the Veteran claims that he is entitled to a 
higher disability rating due to limitation of motion, there is no 
evidence that, for the period January 3, 2008 forward, he has 
been found to have anything less than normal, complete right knee 
extension to 0 degrees under DC 5261.  He has also never been 
found to have right knee flexion less than 100 degrees.  As 
previously stated, normal knee extension is to 0 degrees, and 
normal knee flexion is to 140 degrees.  38 C.F.R. 
§ 4.71, Plate II (2010).  These measurements, which are all non-
compensable under the criteria of DC 5261, clearly show that 
although the Veteran does have right knee pain as a result of his 
total knee replacement, he does not have chronic, severe pain 
that limits his range of motion to a level greater than the 
currently-assigned 30 percent.  See 38 C.F.R. § 4.71a, DC 5261.  

As directed by DC 5055, the Board has also considered whether the 
Veteran's right knee disorder manifests intermediate degrees of 
residual weakness, pain, or limitation of motion such that an 
evaluation greater than 30 percent is warranted by analogy to DC 
5256 or 5262.  See 38 C.F.R. § 4.71a, DC 5055.  

As noted above, under DC 5256, a 40 percent evaluation is 
assigned when there is ankylosis of the knee in flexion between 
10 and 20 degrees.  38 C.F.R. § 4.71a, DC 5256.  However, there 
is no objective evidence that the Veteran has right knee 
ankylosis.  As such, a higher rating under DC 5256 is not 
warranted.  Similarly, under DC 5262, a 40 percent evaluation is 
assigned when there is nonunion of the tibia and fibula, with 
loose motion requiring a brace.  38 C.F.R. § 4.71a, DC  5262.  
However, there is no objective evidence that the Veteran has any 
impairment of the tibia or fibula (including no non-union or 
malunion) under DC 5262.  As such, a higher rating under DC 5262 
is not warranted.  

The Board has also considered whether other diagnostic codes are 
applicable to the Veteran's right knee disability.  The remaining 
DCs relating to knee disabilities include DC 5257, 5258, 5259 and 
5263.  However, there has never been any evidence of acquired, 
traumatic genu recurvatum.  DC 5257 does not provide for a rating 
in excess of 30 percent.  Moreover, as the Veteran underwent a 
complete knee replacement, there is no evidence of dislocated, 
semilunar cartilage.  The Board notes that although the Veteran 
has claimed to have buckling of the right knee, there has been no 
objective evidence of such condition presented during the period 
on appeal.  As such, these diagnostic codes are also not 
applicable.  Accordingly, the criteria for a disability rating 
greater than 30 percent for the Veteran's right knee disorder for 
the period January 3, 2010 forward is not warranted. 
 
With regard to assigning a higher disability rating based on 
functional loss as contemplated by the Court's holding under 
DeLuca v. Brown, the Board has considered the Veteran's 
contentions that he has experienced instability and giving way as 
a result of his right knee disability, as well as examination 
results suggesting that pain can limit flexion to up to 100 
degrees.  However, the Board notes that the 30 percent rating 
currently assigned under the criteria of DC 5055 already 
contemplates the potential problems associated with a total knee 
replacement, such as pain on motion.  Furthermore, the VA 
examination revealed no additional limitation of motion resulting 
from repetitive use that would meet the criteria for compensable 
ratings under DCs 5260 or 5261.  As such, the Board finds that 
the 30 percent currently assigned for the Veteran's residuals of 
his total right knee replacement under DC 5055 contemplates the 
degree of functional loss demonstrated.

In addition, while the Board has considered the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  Although the Veteran has 
undergone several surgical procedures on his right knee, the 
record does not demonstrate hospitalizations of such frequency or 
length as to warrant extraschedular consideration.  Moreover, the 
evidence does not establish that his disability is the reason for 
his unemployment or markedly interferes with employability beyond 
that contemplated by the Schedule for Rating Disabilities.)  The 
Board notes that although some impairment is certainly present as 
a consequence of his right knee disability, it should also be 
noted that his 30 percent disability rating under DC 5055 is a 
recognition that his industrial capabilities are impaired.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Nevertheless, 
given the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
referral for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

In summary, the Board concludes that the preponderance of the 
evidence of record is against the Veteran's claim for a 
disability evaluation in excess of 30 percent for his right knee 
disorder for the period from January 3, 2010.  As there is not an 
approximate balance of evidence, the "benefit-of-the-doubt 
rule" enunciated in 38 U.S.C.A. § 5107(b) is therefore not 
applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Assignment of 
stage ratings is not for application.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.

Entitlement to an evaluation in excess of 10 percent disabling 
for a right knee disorder for the period prior to December 3, 
2008 is denied.

Entitlement to an evaluation in excess of 30 percent disabling 
for a right knee disorder from January 4, 2010 is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


